PRESS RELEASE – October 1, 2010 Peoples Financial Services Corp. (PFIS) Declares Third Quarter Dividend On October 1, 2010, the Board of Directors of Peoples Financial Services Corp (PFIS), parent company of Peoples National Bank, Hallstead, PA, declared a regular quarterly dividend of $.20 per share. The dividend is payable on November 15, 2010 to shareholders of record as of October 29, 2010. Peoples National Bank, an independent community bank, operates eight offices in Susquehanna, Wyoming and Lackawanna Counties, as well as three offices in Broome County, NY. Additional investor information concerning PFIS is available at: www.peoplesnatbank.com (under investor relations) Peoples Financial Services Corp., Hallstead Pennsylvania, is the parent company of Peoples National Bank, an independent community bank with eleven community offices.The community office locations are:Hallstead, Hop Bottom, Susquehanna, and Montrose, in Susquehanna County, Pennsylvania; Nicholson, Tunkhannock and Meshoppen, in Wyoming County, Pennsylvania; Glenburn in Lackawanna County, Pennsylvania; and Conklin, Deposit, and Binghamton, in Broome County, New York, Peoples Advisors, LLC, a member-managed limited liability company for the purpose of providing investment advisory services to the general public, and Peoples Financial Capital Corporation which main activities are the maintenance and management of intangible investments and the collection and distribution of the income from such investments. Except for the historical information, this press release may contain forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties in the banking industry and overall economy.Such risks and uncertainties are detailed in the Company’s Securities and Exchange Commission reports, including the Annual Report on Form 10-K and quarterly reports on Form 10-Q.
